Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 03/16/2022 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 17 and 20 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),
 	receiving, by at least one processor, a modified version of structure data comprising a description of a resource that includes at least one element, wherein each element represents content of the resource in the structure data and wherein each element includes a portion of the structure data that defines the content; receiving, by the at least one processor, data specifying a target element of the structure data, the modified version of the structure data including a modified version of the target element; obtaining, by the at least one processor, a plurality of locators for the target element, wherein at least one of the locators of the plurality is derived as a function of a frequency that a combination of a subset of attributes and classes of the target element appears in the structure data, the at least one locator comprising a the subset of the attributes and the classes, the subset uniquely identifying the target element in the structure data; and applying the plurality of locators including the at least one locator to the modified version of the structure data to extract the modified version of the target element.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/29/2022